DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 8/16/22.

The application has been amended as follows: 

The final line of Claim 1 is being amended as follows:
“is in 

Claim 2 is being amended as follows:
2. The system of claim 1, wherein: the housing is removably coupled to the proximal opening of the catheter adapter; and further comprising a safety clip configured to secure a distal tip of an introducer needle.

Claim 4 is being amended as follows:
4. The system of claim 3, further comprising a pawl that forms a portion of the safety clip and [is] selectively positioned within a proximal rim of the catheter adapter to maintain engagement between the housing and the catheter adapter.

Claim 6 is being amended as follows:
6. 	The system of claim 2, further comprising: 
a flag that extends from a body of the safety clip; wherein 
the flag is biased away from a distal aperture disposed in a first wall of the housing into a biased position when the introducer needle extends through the distal aperture; and 
in response to the distal tip of the introducer needle being withdrawn into the housing and disposed proximal to the distal aperture, the flag is released from the biased position and blocks the distal aperture thereby preventing the distal tip from exiting the distal end of the housing through the distal aperture.

Claim 10 is being amended as follows:
10. 	The system of claim 8, wherein the tether has a length that is less than a distance between 

Claim 11 is being amended as follows:
11.	 The system of claim 8, wherein the tether prevents removal of 

Claim 12 is being amended as follows:
12. 	The system of claim 1, wherein the blood control valve is distal to the defeatable barrier in the lumen of the catheter adapter.

Claim 13 is being amended as follows:
13. 	The system of claim 1, wherein the defeatable barrier is distal to the blood control valve in the lumen of the catheter adapter.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated previous claim 17 into instant claim 1. It was noted in the previous office action that while Soderholm (US 2007/0270754), Haindl et al. (US 4,871,356), and Stout et al. (US 2012/0065612 A1, hereafter ‘Stout’) teach many of the limitations of claim 1, each are silent to a housing comprising a distal end and a proximal end; wherein an outer surface of the catheter adapter is disposed within the distal end of the housing; and the distal end of the housing extends distal to the base of the activator when the activator is in the initial position in combination with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783